By the Court.
The rule excluding evidence of any oiler of compromise of a claim or suit is confined strictly to evidence of an offer to pay money or otherwise adjust the suit by way of accord and satisfaction ; but does not extend so far as to exclude independent facts admitted by a party during a conversation concerning such compromise. Marsh v. Gold, 2 Pick. 284. The evidence of the defendant’s statements in the present case clearly falls within the latter class, and the rule of law was correctly applied by the court. Exceptions overruled.